Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign (11) “back rail” mentioned in the description; and  
because the drawings include the reference character (10a) not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 48 is rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 48 states in part an end bracket portion including the first and second electrodes extending beyond an end of the power input track portion  OR having connectors configured to engage the first and second electrodes extending from another track portion.
	The characterization of the claimed end bracket portion is confusing given it is disclosed as not electrically connecting to anything as it is meant to cover exposed portions of the electrodes.


	For examination purposes, claim 48 will be addressed in the disclosed manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 43 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Glen (US 5,052,937).
 
With respect to Claim 43; Glen discloses a wall-mounted track for mechanical and electrical engagement of a removable electrical power outlet module [Col. 2, lines 55-61], the wall-mounted track 2 comprising: a back rail 23; a first rail 20 disposed parallel the back rail and having disposed on a top surface thereon a first electrode 6 elongated to extend most of a length of the first rail; a second rail 21 disposed parallel the back rail but separated from the first rail 20 to produce a groove 3 between a groove side of the first rail 20 and a groove side of the second rail 21, the second rail 21 having disposed on a top surface thereon a second electrode 7 elongated to extend most of a length of the second rail; a first wall 5 connecting a first side of the back rail 23 to a connected side of the first rail 20 opposite the groove side of the first rail; and a second wall [Fig. 2 – unmarked] connecting a second side of the33 back rail 23 to a connected side of the second rail 21 opposite the groove side of the first rail.


With respect to Claim 46; Glen discloses a power input track portion 70 including: one or more terminals 76, 77, 78 for connecting to power wires [Col. 4, lines 14-15]; and the first electrode 6 and the second electrode 7 electrically connected to the one or more terminals having formed or installed thereon connectors 60 configured to engage the first electrode 6 and the second electrode 7 extending from another track portion 71.

With respect to Claim 47; Glen discloses a power track track portion 61 including the back rail, the first rail, the second rail, the first wall, and the second wall [Fig. 7]; having installed thereon connectors 60 configured to engage the first 6 and second 7 electrodes extending from another track portion 2.

With respect to Claim 48; Glen discloses an end bracket portion 64 to cover the first and second electrodes extending from another track portion [Col. 4, lines 3-5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US 5,052,937) in view of Candeloro (US 5,762,525).

With respect to Claim 49; Glen shows a wall-mounted track 2 comprising: a power input track portion 70 having connectors 60 to engage the first 6 and second 7 electrodes.
	However Glen does not show the power input track portion includes a standard AC mains power plugs configured to connect to standard wall mounted AC mains outlet.
Candeloro  shows an analogous wall-mounted track [Figs. 13, 15] comprising: a power input track portion 200 includes a standard AC mains power plugs configured to connect to standard wall mounted AC mains outlet [Fig. 13] having connectors 214 to engage analogous electrodes 48 [within 22].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the power input track portion of Glen to include standard AC mains power plugs as shown by Candeloro thereby adding to the convenience factor of the wall-mounted track by utilizing readily available power sources.

With respect to Claim 50; Glen shows a power track track portion 61 including the back rail, the first rail, the second rail, the first wall, and the second wall [Fig. 7]; having installed thereon connectors 60 configured to engage the first 6 and second 7 electrodes extending from another track portion 2.

Allowable Subject Matter
Claims 1-7, 9-11 and 39-41 are allowed.
Regarding claims 1, 9 and 39; allowability resides, at least in part, with the prior art not showing or fairly teaching a mounting assembly for mechanical and electrical engagement of a powered module to rails of a track, the mounting assembly comprising an electrode arm and a locking arm, both extending perpendicularly from a stem with an electrode disposed on the electrode arm forming an incline surface and a decline surface formed on the locking arm such that a plane of the incline surface intersects a plane of the decline surface in conjunction with ALL the remaining limitations within claims 1, 9 and 39.

Claims 44 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
Donato US 3,894,781 shows a mounting assembly, for mechanical and electrical engagement of a powered module to rails of a track, comprising an electrode arm (23) and locking arm (22) extending perpendicularly from a stem.
	However none of the angled surfaces on either the electrode arm or locking arm can be interpreted as having the plane of one intersecting the plan of the other.

Chen US 7,094,077 shows a track (11) for mechanical and electrical engagement of a removable electrical power outlet module (12).
	However the track is not “wall-mounted” nor do the analogous first and second   rails (115) show an electrode disposed on a top surface thereof.

Schmidger US 4,037,900 shows a wall-mounted track (10) for mechanical and electrical engagement of a electrical power outlet module (30) comprising wall panel receiving grooves [formed by 12, 13] which receive edges of a wall (Figs. 1, 2) to which the wall-mounted track is mounted.
	However Schmidger does not show the electrical power outlet module is removable, further modification of the references used in the rejections above with the teachings of Schmidger would render the primary reference inoperable.





Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                       /VANESSA GIRARDI/Primary Examiner, Art Unit 2833